Citation Nr: 1721802	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  06-00 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for left knee musculoligamentous strain with traumatic arthritis.  

2. Entitlement to a rating in excess of 10 percent for left knee instability from February 26, 2010 to September 16, 2011, a compensable rating from September 16, 2011 to July 8, 2016, and a rating in excess of 10 percent therefrom for left knee instability.

3. Entitlement to a rating in excess of 10 percent for right knee osteoarthritis.

4. Entitlement to a rating in excess of 10 percent for right knee instability.

5. Entitlement to compensation for total disability based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	John Berry, Attorney at law

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to July 1984 and April 1986 to November 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and December 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board issued a decision on these issues in September 2013.  The Veteran appealed to the Court of Appeals for Veterans' Claims, which granted a joint motion for remand in June 2014.  The Board then remanded in January 2015.  

The issue of TDIU prior to July 8, 2016 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence shows slight instability of the left knee from February 26, 2010 to July 8, 2016 and a moderate instability from July 8, 2016 forward.

2. The evidence shows left knee arthritis with painful motion but not a compensable level of limitation of motion.

3. The evidence shows slight right knee disability and then limitation of extension to 10 degrees but not 15 degrees or compensable limitation of flexion.

4. The evidence shows slight instability of the right knee from July 8, 2016 forward.

5. Beginning on July 8, 2016, the Veteran's combined disability rating is 70 percent and he is unable to secure or follow a substantially gainful occupation due to his service-connected knee and back disabilities.


CONCLUSIONS OF LAW

1. The criteria for a 10 percent rating from February 26, 2010 to July 8, 2016 and a 20 percent rating, but not higher, from July 8, 2016 forward have not been met for left knee instability.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.71a, Diagnostic Codes 5257 (2016).

2. The criteria for a rating in excess of 10 percent for left knee arthritis with painful motion have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.71a, Diagnostic Codes 5260-5010 (2016).

3. The criteria for a rating in excess of 10 percent for right knee arthritis with painful motion have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.71a, Diagnostic Codes 5010-5261 (2016).

4. The criteria for a rating in excess of 10 percent for right knee instability prior to February 26, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.71a, Diagnostic Codes 5257 (2016).

5. The criteria for TDIU compensation from July 8, 2016 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In June 2010 and June 2011, the RO sent the Veteran a letter that satisfied VA's notice requirements.  The letter explained how disability ratings and effective dates would be assigned.  No additional notice is required.  

Next, VA has a duty to assist the appellant in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered, including private records.  VA provided examinations for the knee disabilities in July 2010, September 2011, and July 2016.  The AOJ substantially complied with the Board's remand directives by obtaining the new, July 2016 VA examination of the knees.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Taken in their entirety, the Board finds the information in the examinations adequate to rate the Veteran's disability picture because the examinations document subjective complaints, objective test results, and address the rating criteria and levels of functioning.    

The Board has also considered the Court's holding in Correia that an examination for the knee should consider active and passive motion, pain with weight-bearing, and with the range of the opposite joint.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The Veteran is incarcerated and his examinations must be completed by a prison medical provider, not a VA provider trained to understand the legal requirements of the Court.  The examinations of record fail to show passive range of motion and comparison between the two knee joints.  When applicable, the Board has considered evidence that addresses the Correia considerations and resolved doubt in his favor.  However, remand to have the July 2016 medical provider address whether the Veteran has pain on weight-bearing and whether he experiences differing range of passive motion would provide little to no probative value and cause unnecessary delay to the appeal process with no benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  It is difficult to conceive of an instance where passive range of motion (i.e. a third party manipulating the joint) would yield more favorable results of limitation than a veteran using his or her own impaired ligaments and muscles to manipulate the joint.   

Furthermore, the Board finds that the Veteran did not raise any argument regarding the impact of testing as noted in Correia or how such testing could assist in proving his claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33, 196 L. Ed. 2d 25 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).  The Board has carefully reviewed the record and determines there is no additional development needed for the issues decided herein.  

As VA has satisfied its duties to notify and assist the appellant, no further notice or assistance is required.  

III. Rating Analysis

The Veteran asserts that his left and right knee disabilities warrant ratings in excess of those assigned by the RO.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of another.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 
509-10 (2007).  

The Veteran is competent to provide evidence of symptoms observed by his senses, such as pain or aching.  However, he is not competent to measure range of motion or instability as this requires specialized testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also finds the Veteran's statements credible to report his symptoms as they are detailed and consistent.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59.

Standard motion of a knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  

A zero, non-compensable rating is warranted where flexion is limited to 60 degrees and a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260.

Diagnostic Code 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261.

Under Diagnostic Code 5257, a 20 percent rating is warranted for moderate impairment from subluxation or lateral instability.  A maximum, 30 percent rating is warranted for severe impairment from recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

Under Diagnostic Code 5258, a 20 percent rating is warranted where there is evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, DC 5258.

Under Diagnostic code 5259, symptomatic removal of semilunar cartilage in the knee warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.

Under Diagnostic Code 5262, 20, 30, and 40 percent ratings are warranted for malunion of the tibia and fibula with moderate knee or ankle disability, marked knee or ankle disability, and nonunion of the tibia and fibula.  38 C.F.R. § 4.71a, DC 5262.  Finally, ratings from 30 to 60 are available for ankylosis of the knee joint.  38 C.F.R. § 4.71a, DC 5256.

A claimant who had both limitation of flexion and limitation of extension of the same leg may be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).

With respect to the left knee, the Veteran is rated 10 percent disabled for traumatic arthritis and 10 percent for instability from February 26, 2010 to September 16, 2011, noncompensably from September 16, 2011, and then 10 percent from July 8, 2016 forward.  The Board has reviewed the record and finds that the Veteran should receive the 10 percent rating for instability for the period from February 26, 2010 to July 8, 2016 and a 20 percent rating for instability from July 8, 2016 forward but the criteria for a rating in excess of 10 percent for left knee arthritis have not been met.  See 38 C.F.R. § 4.71a, DC 5010-5257, -5260.

The RO decreased the Veteran's left knee instability rating from 10 percent to zero based on the September 2011 examiner's finding that all instability testing on the left knee was normal.  The September 2011 examination was ordered to address the question of service connection of the right knee.  The examination therefore focused on the right knee and the lay statements recorded do not address the left knee.  The 2011 examiner acknowledged that the Veteran had a left knee ACL tear that was never repaired.  Evaluations and examinations prior to and after the September 2011 examination show positive signs of left knee instability.  Given that left knee subjective symptoms were not recorded in 2011 and the evidence shows similar symptoms before and after the examination, the Board finds that the September 2011 examination is insufficient evidence to establish that the Veteran discontinued having instability symptoms.  Therefore, the 10 percent rating for instability should continue during the period from September 16, 2011 to July 8, 2016.      

The evidence shows left knee flexion beyond 45 degrees and extension beyond 10 degrees and slight instability until July 8, 2016, when moderate instability is demonstrated.    In February 2010, the provider found the Veteran walked with a mildly antalgic gait, favoring the left knee, had joint line tenderness and mild patellofemoral crepitus but was ligamentously stable to examination, had good patellofemoral tracking bilaterally, and intact strength and reflexes.  The Veteran reported using a brace on the left knee when he anticipated prolonged standing or walking but did not require a can or crutch.  The provider diagnosed bilateral degenerative joint disease and left knee ACL tear.  In April 2010, a private provider wrote that the Veteran had pain that was worse with activity, better with rest, and very limiting with activity.

During the July 2010 examination, the Veteran reported swelling, and pain aggravated by going up and down stairs and ladders, particularly if carrying weight.  He was taking over-the-counter medication for pain.  The Veteran reported that when descending steps, the knee was painful, unstable, and had a tendency to buckle but not lock.  The examiner recorded normal gait, no effusion or tenderness, and range of motion comfortably and repeated from zero to 140 degrees.   He noted slight deterioration in function from pain and instability but fatigue, weakness, and lack of endurance were not significant factors affecting the left knee.  The Veteran's ligaments were stable to varus and valgus but Lachman and anterior drawer signs tests showed 1+ results.  The examiner also diagnosed left knee arthritis secondary to ligamentous instability.  

The September 2011 examiner noted pain in the left knee that caused the Veteran to favor that knee and put more weight on the right leg.  The examiner recorded left knee flexion to 125 degrees and extension to zero degrees with no objective evidence of painful motion and no change after repetition.  The Veteran experienced functional loss or impairment in the form of less movement than normal, weakened movement, incoordination, pain on movement, deformity, and disturbance of locomotion.  The examiner found the Veteran to have full muscle strength, no subluxation or dislocation, no instability, no meniscal conditions, and no use assistive devices.  

During the July 2016 examination, the Veteran reported flare-ups in pain from four out of 10 to eight out of 10 after sitting for longer than 15 minutes.  When standing after prolonged sitting, he reported difficulty walking due to pain.  Additionally, he noted inability to run, managing to climb stairs but very slowly, inability to climb anything else, and inability to kneel without significant pain.  The Board interprets the Veteran's report of significant pain when kneeling to mean that he experiences more pain when bearing the weight of his body, a factor for consideration under Correia, 28 Vet. App. at 169-70.  

The examiner recorded flexion to 94 degrees and extension to 5 degrees with pain contributing to functional loss and the ability to perform repetitive testing.  There was no additional functional loss or loss of range of motion.  The examiner found that pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time and flare-ups caused pain, fatigue, weakness, incoordination and loss of flexion to 70 degrees.  He noted weakened movement due to muscle injury, instability of station, disturbance of locomotion, interference with sitting, interference with standing, abnormal muscle strength of 4/5, atrophy of disuse at the left quadriceps, moderate recurrent subluxation, moderate lateral instability, anterior instability not indicated, normal posterior instability, 1+ medial instability, and 1+ lateral instability, no ankylosis, and no effusion.  

Regarding instability, prior to July 8, 2016, the evidence shows slight left knee instability.  The private provider in February 2010 found the Veteran walked with a mildly antalgic gait but was ligamentously stable to examination.  The July 2010 examination showed complaints of an unstable knee with a tendency to buckle and 1+ Lachman and anterior drawer tests but normal varus and valgus results.  The September 2011 examiner found no instability but did not record subjective symptoms of the left knee.  The lay complaints and positive test results in July 2010 evidence slight left knee instability for the assigned 10 percent rating.  However, the February 2010 provider and September 2011 examiner found no objective evidence of instability.  Moreover, the positive test results showed 1+ out of a potential 3+ instability in two of the four tests with the other two being normal.  The Veteran reported using a knee brace in July 2010 but not in the later examinations.  He never reported use of a cane, falls, or similar symptoms to indicate a more severe level of instability.  For these reasons, the weight of the evidence is against a finding of moderate instability to support the assignment of a 20 percent rating under Diagnostic Code 5257 prior to July 8, 2016.  See 38 C.F.R. § 4.71a.  

Beginning July 8, 2016, the evidence shows moderate left knee instability but not severe.  The July 2016 examiner classified instability and recurrent subluxation as moderate.  The examiner also noted the Veteran's muscle strength as 4/5 with muscle atrophy, which could contribute to instability.  Based on the examiner's classification of instability and subluxation as moderate, the Board assigns the 20 percent rating under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a.  However, the evidence does not show severe symptoms to support a rating in excess of 20 percent.  The Veteran continued to have the same instability test results as shown in the July 2010 examination: two of the four tests showed 1+ and made no reports of use of assistive devices, falls, or other instability symptoms.           

The evidence does not support a compensable rating for limitation of motion.  Indeed, even at the recent July 2016 examination, showing the most limitation when considering factors such as pain and weakness, after repetition and during flare-ups the Veteran had flexion to 70 degrees and extension to 5 degrees.  The examiner considered the functional limitations of pain, weakness, fatigue, and incoordination when assigning these measurements in compliance with DeLuca, 8 Vet. App. at 202.  The Veteran's left knee did not meet the requirements of limitation of flexion to 45 degrees or limitation of extension to 10 degrees to warrant a compensable rating.  Nevertheless, he receives a 10 percent rating to compensate for painful motion and associated limiting effects of arthritis.  See 38 C.F.R. § 4.59.  The 10 percent rating considers his reports of pain, weakness, fatigue, and incoordination causing difficulty with standing, walking, sitting, climbing, and kneeling.  The Veteran had actual motion beyond that required for a compensable rating under either Diagnostic Code 5260 or 5261, and a rating in excess of 10 percent is not warranted for left knee arthritis.  See 38 C.F.R. § 4.71a, DC 5010-5260.

The Board notes that the July 2016 examiner recorded a one centimeter discrepancy in the length of the left leg versus the right.  The examiner attributed the length discrepancy to fractures sustained in a motor vehicle accident prior to service.  While the right tibia fracture is associated with the service-connected right knee disability, the Veteran is not service-connected for any left leg fracture.  As noted above, the examiner also diagnosed muscle atrophy with four centimeters less circumference of the left quadriceps at 10 centimeters above the knee when compared to the right side.  When there is any question as to the cause of disabling effects, the Board resolves doubt in the Veteran's favor and associates those symptoms with the service-connected knee disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998); see also 38 C.F.R. § 4.3.  Evaluations for the Veteran's symptoms under additional diagnostic codes would constitute pyramiding and must be avoided.  See Esteban, 6 Vet. App. at 262; 38 C.F.R. § 4.14.   

Finally, the July 2016 examiner recorded a scar on the Veteran's left knee.  The scar does not warrant assignment of a separate compensable rating, because the examiner indicated it was not painful, unstable, or at least 39 square centimeters.  See 38 C.F.R. § 4.118.   

Regarding the right knee, service connection was granted effective May 2, 2011 and the Veteran is rated 10 percent for tibia fracture with traumatic arthritis from that date and 10 percent for instability beginning July 8, 2016.  After review of the evidence, the Board finds that the criteria for a rating in excess of 10 percent for right knee tibia fracture with arthritis have not been met and the criteria for an instability rating in excess of 10 percent or prior to July 8, 2016 have also not been met.  See 38 C.F.R. § 4.71a, DC 5010-5262, -5257, -5260.

A September 2011 x-ray report shows mild deformity of the medial proximal tibia suggesting old healed fracture of the proximal tibia; the impression was mild to moderate osteoarthritis.  During the September 2011 examination, the Veteran reported pain and stiffness, pain becoming intolerable when doing physical work like brick laying or working in the yard, flare-ups in pain and stiffness that last a day or so after physical work, and taking over-the-counter pain medications.  The examiner recorded right knee range of motion as zero degrees of extension to 110 degrees of flexion with no change after repetition.  The examiner noted functional impairment or loss in the form of less movement than normal, incoordination, pain on movement, deformity, and disturbance of locomotion.  The Veteran had normal strength, no subluxation or dislocation, normal stability test results, no meniscal conditions, and used no assistive devices.      

The July 2016 examiner also diagnosed right knee osteoarthritis.  During the examination, the Veteran reported flare-ups in pain from four out of 10 to eight out of 10 after sitting for longer than 15 minutes.  When standing after prolonged sitting, he reported difficulty walking due to pain.  Additionally, he noted an inability to run.  He also had to climb stairs very slowly, was unable to climb anything else, and could not kneel without significant pain.  The Board interprets the Veteran's report of significant pain when kneeling to mean that he experiences more pain when bearing the weight of his body, a factor for consideration under Correia, 28 Vet. App. at 169-70.  The examiner recorded right knee range of motion as flexion to 95 degrees and extension to 10 degrees and the ability to perform repetitive testing with no additional functional loss or loss of range of motion.  The examiner found that pain, weakness, fatigability, or incoordination significantly limits functional ability with repeated use over time and flare-ups caused pain, fatigue, and incoordination leading to an additional loss of flexion to 72 degrees.  The examiner also recorded muscle strength as four out of five.  

The evidence shows slight right knee disability and then limitation of extension to 10 degrees and slight instability but flexion beyond 45 degrees, extension beyond 15 degrees, and no symptoms of moderate or severe instability.  Originally, the Veteran was rated 10 percent under Diagnostic Code 5262 for tibia impairment with slight knee disability.  His rating was then switched to Diagnostic Codes 5010-5260 and 5010-5257 when the July 2016 examination showed that he could receive separate ratings for limitation of motion and instability.  Diagnostic Code 5262 is general in nature and there are no opinions or rules allowing for separate ratings when a knee disability is rated under that code.  Thus, the change in Diagnostic Code was favorable and not prejudicial to the Veteran.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (change to diagnostic code is appropriate as long as not arbitrary, capricious, or an abuse of discretion); Read v. Shinseki, 651 F.3d 1296, 1301 (Fed. Cir. 2011) (change in diagnostic code does not violate protective statutes).  

Moreover, prior to July 8, 2016, the Veteran could not have received compensable ratings under Diagnostic Codes 5257, 5260, or 5261.  See 38 C.F.R. § 4.71a.  The Veteran had actual movement to 110 degrees of flexion and zero degrees of extension, beyond the 45 degrees of flexion and 10 degrees of extension required for a compensable rating.  See Mitchell, 25 Vet. App. at 37; see also 38 C.F.R. § 4.71a, DC 5260, 5261.  The examination also showed all normal stability testing results and no evidence of recurrent subluxation.  The Veteran made no reports of the right knee feeling unstable, requiring assistive devices, or causing falls.  His complaints of pain, stiffness, interference with physical work, incoordination, and disturbance in locomotion are compensated by the ten percent rating for slight knee disability.  With no evidence of locking, swelling, instability, moderately impaired motion, or similar symptoms, the record does not show a moderate knee disability for a 20 percent rating under Diagnostic Code 5262.  

The July 8, 2016 examination is the first evidence to show right knee extension limited to 10 degrees and slight right knee instability.  Instability was evidenced by positive test results on two sides and contributory effects from muscle weakness.  Such showings allowed for the separate 10 percent ratings under Diagnostic Codes 5257 and 2561.  However, the evidence does not support a compensable rating under Diagnostic Code 5260 or ratings in excess of 10 percent under Diagnostic Codes 5257 or 5261.  During the time of most limitation, after repetition and during flare-ups, the Veteran had flexion to 72 degrees and extension to 10 degrees.  The examiner considered the functional limitations of pain, weakness, fatigue, incoordination, and associated difficulty with standing, walking, sitting, climbing, and kneeling when assigning these measurements in compliance with DeLuca, 8 Vet. App. at 202.  The Veteran had actual motion beyond 45 degrees of flexion and 15 degrees of extension; higher ratings cannot be assigned.  See 38 C.F.R. § 4.71, DC 5260, 5261.

Furthermore, the examiner characterized right knee recurrent subluxation and instability as slight rather than moderate or severe.  Objective testing also showed two out of four instability results as normal with the other two as 1+ out of the possible 3+.  The Veteran never reported use of assistive devices, falls, or similar symptoms to indicate a more severe level of instability.  The evidence does not show moderate instability to support the assignment of a higher rating under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a.     

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran could not receive a higher disability rating for his knees during this period based on the evidence.  See 38 C.F.R. § 4.71a.  There is no evidence of ankylosis or meniscal conditions per the examination reports.  The knee symptoms were generally consistent during the period on appeal such that staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10.  Additionally, the Veteran has not raised any argument with regard to extra-schedular ratings.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); also Dickens, 814 F.3d at 1361.

III. TDIU

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

During the period on appeal, the Veteran has been service-connected for left knee, right knee, thoracolumbar spine (back), and adjustment disorder disabilities.  His combined rating was 30 percent, 40 percent, and then 70 percent disabling beginning July 8, 2016.  See 38 C.F.R. § 4.25.  He did not meet the threshold requirements for TDIU until July 8, 2016.  See 38 C.F.R. § 4.16(a).  

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

The criteria for compensation based on TDIU have been met from July 8, 2016.  See 38 C.F.R. § 4.16.  The award of TDIU is based on the combined effect of the knee and back disabilities; special monthly compensation under 38 U.S.C.A. § 1114(s) could not be awarded based on TDIU.  The question of entitlement to TDIU prior to July 8, 2016 is remanded.  

The evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities beginning July 8, 2016.  The Veteran's military occupational specialty was indirect fire infantryman.  Post-service, his work history includes 22 years as a bricklayer when he was laid-off in 2009 or 2010.  See July 2010 examination.  The Veteran's work history qualifies him generally for skilled labor work.  The September 2011 examiner wrote that the Veteran's right knee osteoarthritis interfered with his ability to perform physically demanding work.  The July 2016 examiner recorded that the Veteran's knees impacted his ability to perform occupational tasks as he could not stand or sit for even short periods of time, had difficulty kneeling, and could not lift more than 20 pounds for a brief period.  The examiner diagnosed the Veteran with unfavorable ankylosis of the entire thoracolumbar spine and found that his back interferes with his ability to work.  He walked with a mild to moderate stooped broad based gait, had slowed movements, and was intolerant of standing still more than five minutes.

The Veteran's prior work as a bricklayer would require prolonged standing, kneeling, stooping, and lifting bricks.  Based on the examiners' findings, he is not able to do such tasks with his service-connected knee and back disabilities.  Given that his work history is limited to labor work, it is unlikely he is qualified for any other type of work.  As such, the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected knee and back disabilities beginning on July 8, 2016.  See 38 C.F.R. §§ 4.3, 4.16.    


ORDER

A 10 percent rating from February 26, 2010 to July 8, 2016 and a 20 percent rating, but not higher, from July 8, 2016 forward left knee instability is granted.

A rating in excess of 10 percent for left knee arthritis with limited motion is denied.

A rating in excess of 10 percent for right knee instability is denied.

A rating in excess of 10 percent for right knee arthritis with limited motion is denied.

Compensation based on TDIU beginning July 8, 2016 is granted.


REMAND

For the issue of TDIU prior to July 8, 2016, the Veteran's combined rating was 30 and 40 percent and he did not meet the schedular requirements.  See 38 C.F.R. § 4.16(a).  Nevertheless, the evidence shows that he worked as a bricklayer for 22 years, was laid off a year or so prior to the July 2010 examination, and is currently not working due to incarceration.  The examiners found that he would face difficulties completing physical tasks with his service-connected back and knee disabilities.  See September 2011 and July 2016 examinations.  The AOJ should complete any needed development and refer the issue to the Director, Compensation Service, for consideration of TDIU on an extra-schedular basis per § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran appropriate notice and request any employment history, as needed, for his TDIU claim.  Then, complete any necessary development for the issue of TDIU prior to July 8, 2016.  Finally, refer the issue of TDIU prior to July 8, 2016 to the Director, Compensation Service, for extra-schedular consideration per § 4.16(b).

2. Issue a supplemental statement of the case with consideration of all relevant evidence and return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


